Citation Nr: 1454691	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for psychiatric disorder.

2.  Entitlement to service connection for a left knee disability.

3.   Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.
 
In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A psychiatric disorder is related to service.

2.  A left knee disability is related to service.

3.  A low back disability is related to service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.   The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, which he believes is due to several traumatic in-service events, most importantly, a physical assault that occurred on September 1998. 

To prevail, the evidence must show that the Veteran's psychiatric disorder is causally related to an event in service.  38 C.F.R. § 3.303.

Service treatment records show that the Veteran complained of rib, neck, and back pain after being thrown to the ground, kicked, and choked by another crewmember in September 1998.

Service treatment records also show that the Veteran complained of light-headedness and shortness of breath during a fire drill in September 1998.  In October 1998, he again complained of difficulty breathing and of being worried.  There were no subsequent complaints, findings, treatment or diagnoses.

The Veteran has a history of mental health problems since service.  Social security administration (SSA) and VA treatment records show the Veteran was diagnosed with depression as early as November 2000, with PTSD as early as December 2001 and with psychosis as early as February 2005.

In March 2004, the Veteran's mother reported that the Veteran was a healthy, productive and well-adjusted young man prior to his enlistment.  She became worried about him at the time of his graduation from boot camp and noted that he began to hallucinate in service and suffered from depression in service.  She reported that he has suffered from depression, as well as anxiety, paranoia and nervousness since service.

In June 2014, a VA clinical psychologist concluded that the Veteran meets the DSM-IV criteria for PTSD and Schizoaffective Disorder.  The examiner explained that it is not realistic to differentiate which symptoms are attributable to which disorder.  The examiner opined that it is at least as likely as not that the Veteran's psychiatric disorder is due to traumatic experiences encountered during service.

The June 2014 medical opinion was rendered by a clinical psychologist who reviewed the Veteran's file and supported his conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis and medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

The record is absent any lay or medical evidence against the Veteran's claim.

Service connection for a psychiatric disorder is warranted.

A Left Knee Disability & a Low Back Disability

The Veteran seeks service connection for disabilities of the left knee low back.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

In September 2013, the Veteran testified that he injured his low back in September 1998 during a fight and that he injured his left knee several times when he hit it on ladders aboard the USS Ashland.  He further testified that he has not reinjured his left knee since separation from service.

As to the back, service treatment records show treatment for complaints of neck and back pain after a fight in September 1998 and complaints of a sore back in December 1999. 

As to the left knee, service treatment records show treatment for complaints of a bruised left knee, assessed as patellar femoral syndrome versus minor sprain in December 1999, with no subsequent complaints, findings, treatment or diagnoses.

SSA and private treatment records show that the Veteran complained of left knee pain as early as December 2000.

A February 2001 VA MRI of the left knee reveals the Veteran had arthritis within one year of his discharge from service.  However, March 2008 and April 2008 VA orthopedic examination reports note that X-ray studies of the left knee were normal and diagnose left knee bursitis and chondromalacia respectively.   Neither report provides an opinion as to the etiology of the diagnosed left knee disabilities.

In May 2008, VA treatment records show the Veteran complained of low back pain since service.

In May 2008, a sailor indicated that he was a shipmate of the Veteran's aboard the USS Ashland and witnessed the Veteran's numerous attempts to get treatment for knee pain.

In July 2008, the Veteran's mother reported that the Veteran has complained of knee pain since service.

In June 2014, a VA examiner diagnosed degenerative disc disease and lumbosacral strain and arthritis of the left knee.  The examiner noted that service treatment records show in-service knee and back injuries and treatment and that the Veteran provided a reliable history of back and knee problems since the fight in September 1998.  The examiner opined that considering the diffuse back spasm and limited motion and the tenderness in the left knee, basic biomechanical principles dictate that it is at least as likely as not that the Veteran's current left knee and back disabilities were incurred in service.

The June 2014 medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

The record is absent any lay or medical evidence against the Veteran's claims.

Service connection disabilities of the left knee and low back are warranted.


ORDER

Service connection for psychiatric disorder is granted.

Service connection for a left knee disability is granted.

Service connection for low back disability is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


